DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.
Applicant argues that Janocko reference does not teach a lubricant supply hole and a region of high lubricant pressure, as inlet 90 has the fluid coolant, but not the lubricant.
Examiner notes that there is an intended use limitation for the lubricant, hence lubricant can be provided through 86A, fig 3 of Janocko. Janocko also teaches that the coolant fluid acts as a lubricant. Col 7 Lines 58 – 61 discloses “The annulus 78 between the dams 74,76 of the upper sealing assembly 42 becomes starved of liquid and thus of lubrication for the rubbing faces 80,82 and 66”. Hence the claim limitations are met.
Applicant argues that Janocko reference has a constant pressure of coolant fluid. Dardalis reference has the pressure of the gases fluctuating dramatically which damages the seal of Dardalis when modified by Janocko to have a hole through the rotating liner.
Examiner notes that the fluid of Janocko has the pressure differential due to the relationship between the passage inlet 90 and outlet 88, rotation of runner 48 causes a pressure differential in the fluid flown within the passage 88 due to centrifugal effects (Col 7 Lines 9 – 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 24 – 29, 32, 34 - 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dardalis (U.S. PG Pub # 20040256809) in view of Berard et al. (U.S. PG Pub # 20100164183) and in further view of Janocko (U.S. Patent # 4990054).

Regarding claim 19, Dardalis fig 5A discloses a sealing system for a poppet valve rotating sleeve internal combustion engine, the engine comprising a rotating liner which may be rotated during the operation of the engine, and a cylinder head (Para 0033), the improved sealing system comprising:
a hydrodynamic face seal assembly ( 100) comprising:
a primary sealing ring comprising a mating face (120),

a secondary seal between the primary sealing ring and the cylinder head (164 between 300 and 100); an annular face of the rotating liner (200) positioned in proximity to the mating face of the primary sealing ring (120);
hydrodynamic face seal features provided on the mating face of the primary sealing ring or provided on the annular face of the rotating liner (Para 0067), the hydrodynamic face seal features comprising:
an inner sealing zone (120), and an outer loading zone (132), comprising:
a plurality of hydrodynamic tilted pads or step pads (150, fig 5B).
Dardalis does not disclose dam features, such that the tilted pads or step pads create converging surfaces.
However, Berard teaches dam features, such that the tilted pads or step pads create converging surfaces (converging surfaces between pad and dams, fig 8 below) tilted pad or step pad performance is enhanced by the dam features when cylinder pressure rate of change is high and a lubricant layer thickness is reducing (Berard Para 0026).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the dam features and converging surfaces with lift pads of Berard with the hydrodynamic seal of Dardalis to provide an optimum means of controlling the flow of fluid.
Dardalis does not disclose at least one lubricant supply hole through the rotating liner extending from a region of high lubricant pressure to the annular face of the rotating liner, whereby lubricant may be provided to the interface of the annular face of the rotating liner and the mating face of the primary sealing ring.
However, Janocko teaches at least one lubricant supply hole (86A, fig 3) through the rotating liner (48, fig 3) extending from a region of high lubricant pressure to the annular face of the rotating liner (86A extends from 90 to annular face of 48, fig 3) (coolant fluid acts as a lubricant, Col 7 Lines 58 – 61 discloses “The annulus 78 between the dams 74,76 of the upper sealing assembly 42 becomes starved of liquid and thus of lubrication for the rubbing faces 80, 82 and 66”), whereby lubricant may be provided to the interface of the annular face of the rotating liner and the mating face of the primary sealing ring (intended use limitation, lubricant is capable of being provided in 86A between 82 and 74, fig 3, Col 7, Lines 9 - 19).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the flow passage of Janocko with the rotating liner of Dardalis that causes a pressure differential in the fluid flow which provides the flow of fluid to the interface between the rotating liner and the primary sealing ring (Janocko Col 7, Lines 9 – 19).

    PNG
    media_image1.png
    534
    758
    media_image1.png
    Greyscale

Regarding claim 22, the combination of Dardalis, Berard and Janocko discloses the sealing system wherein the mechanical pre-load assembly comprises:
a plurality of coil springs (Dardalis 180 , Para 0051), wherein each coil spring of the plurality of coil springs is in mechanical communication with the cylinder head and the primary sealing ring (Dardalis Para 0051).
Regarding claim 24, the combination of Dardalis, Berard and Janocko discloses the sealing system.
Dardalis does not disclose wherein the secondary seal comprises at least one material selected from polymer and Teflon.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have a secondary seal comprising a Teflon material, since selection of a known material on the bases of it suitability for an intended use involves only routine skill in the art.
Regarding claim 25, the combination of Dardalis, Berard and Janocko discloses the sealing system.
Dardalis does not disclose wherein the primary sealing ring comprises at least one material selected from brass and beryllium copper.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have a primary seal comprising brass or beryllium material, since selection of a known material on the bases of it suitability for an intended use involves only routine skill in the art.
Regarding claim 26, the combination of Dardalis, Berard and Janocko discloses the sealing system wherein the hydrodynamic face seal features further comprise an inside dam (Berard fig 8 below).
Regarding claim 27, the combination of Dardalis, Berard and Janocko discloses the sealing system wherein the hydrodynamic face seal features further comprise an outside dam (Berard fig 8 below).
Regarding claim 28, the combination of Dardalis, Berard and Janocko discloses the sealing system wherein the hydrodynamic face seal features further comprise an inside and an outside dam (Berard fig 8 below).
Regarding claim 29, the combination of Dardalis, Berard and Janocko discloses a method for sealing for a poppet valve rotating sleeve internal combustion engine, the engine comprising a rotating liner which may be rotated during the operation of the engine, and a cylinder head (Dardalis Para 0033), the method comprising:
providing a rotating liner engine with a sealing system comprising: a hydrodynamic face seal assembly (Dardalis 100) comprising:
a primary sealing ring comprising a mating face (Dardalis 120), a mechanical pre-load assembly that provides a uniform loading to the primary sealing ring (Dardalis Para 0071), and
a secondary seal between the primary sealing ring and the cylinder head (Dardalis 164 between 300 and 100), and
an annular face of the rotating liner (Dardalis200) positioned in proximity to the mating face of the primary sealing ring (Dardalis 120);
providing hydrodynamic face seal features on either the mating face of the primary sealing ring or on the annular face of the rotating liner (Dardalis Para 0067), the hydrodynamic face seal features comprising:
an inner sealing zone (Dardalis 120), and

an outer loading zone, such that the loading zone comprises a plurality of hydrodynamic tilted pads or step pads (Dardalis 150), and dam features, such that the tilted pads or step pads create converging surfaces (Berard fig 8 below), and tilted pad or step pad performance is enhanced by the dam features when cylinder pressure rate of change is high and a lubricant layer thickness is reducing (Berard fig 8 below); generating, with the mechanical pre-load assembly, a pre-load on the primary sealing ring (Dardalis fig 5A); and
providing lubrication to the annular face of the rotating liner via at least one hole through the rotating liner extending from a region of high pressure lubricant to the annular face, whereby lubricant may be provided to the interface of the annular face of the rotating liner and the mating face of the primary sealing ring (intended use limitation, lubricant is capable of being provided via 86A between 82 and 74, fig 3, Col 7, Lines 9 - 19).

Regarding claim 32, the combination of Dardalis, Berard and Janocko discloses the sealing method wherein providing a rotating liner engine with a sealing system further comprises providing:
a plurality of coil springs, wherein each coil spring of the plurality of coil springs is in mechanical communication with the cylinder head and the primary sealing ring (See rejection to claim 22).
Regarding claim 34, the combination of Dardalis, Berard and Janocko discloses the sealing method wherein providing dam features further comprises providing outside dams relative to the lift pads (Berard fig 8 below).
Regarding claim 35, the combination of Dardalis, Berard and Janocko discloses the sealing method wherein providing dam features further comprises providing inside dams relative to the lift pads (Berard fig 8 below).
Regarding claim 36, the combination of Dardalis, Berard and Janocko discloses the sealing method wherein providing dam features further comprises providing inside dams and outside dams relative to the lift pads (Berard fig 8 below).
Regarding claim 37, the combination of Dardalis, Berard and Janocko discloses a poppet valve rotating sleeve internal combustion engine, the engine comprising:
a rotating liner that is rotatable during the operation of the engine, a piston positioned for translational motion within the rotating liner, a cylinder head (Dardalis Para 0003), and
a sealing system for sealing the cylinder head and the rotating liner comprising: a hydrodynamic face seal assembly (Dardalis 100) comprising:
a primary sealing ring comprising a mating face (Dardalis 100), a mechanical pre-load assembly which provides a uniform loading to the primary sealing ring (Dardalis Para 0071), and

an annular face of the rotating liner (Dardalis 200) positioned in proximity to the mating face of the primary sealing ring (Dardalis 120);
hydrodynamic face seal features provided on the mating face of the primary sealing ring or provided on the annular face of the rotating liner (Dardalis Para 0067), the hydrodynamic face seal features comprising:
an inner sealing zone (Dardalis 120), and
an outer loading zone (Dardalis 132), such that the loading zone comprises:
a plurality of hydrodynamic tilted pads or step pads (Dardalis 150), and dam features (Berard fig 8 below), such that the tilted pads or step pads create converging surfaces, and tilted pad or step pad performance is enhanced by the dam features when cylinder pressure rate of change is high and a lubricant layer thickness is reducing, wherein the dam features comprise an outside dam at the outside of the step pad (Berard fig 8 below); and
at least one hole (86A, fig 3) through the rotating liner (48, fig 3) extending from a region of high lubricant to the annular face of the rotating liner (86A extends from 90 to annular face of 48, fig 3), whereby lubricant may be provided to the interface of the annular face of the rotating liner and the mating face of the primary sealing ring 
Regarding claim 38, the combination of Dardalis, Berard and Janocko discloses the poppet valve rotating sleeve internal combustion engine, further comprising at least one lubricant supply for maintaining a lubricant layer between the face and the rotating liner, and wherein the outside dam generates squeeze film action on the outside of the dam at about the same degree as the inner sealing zone, and the dam features further comprise an inside dam at the inside of the step pad (Dardalis Para 0051, Berard fig 8 below).

    PNG
    media_image1.png
    534
    758
    media_image1.png
    Greyscale

Claims 21, 23, 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dardalis (U.S. PG Pub # 20040256809) in view of Berard et al.(U.S. PG Pub # 20100164183) and Janocko (U.S. Patent # 4990054) and in further view of Acharya et al. (U.S. Patent # 6086345).

Regarding claim 21, the combination of Dardalis and Berard discloses the sealing system.
Dardalis does not disclose
a spring washer that is deformable when pre-loaded;
a spring fulcrum in mechanical communication with the cylinder head; and
a spring base in mechanical communication with the primary sealing ring.
However, Acharya teaches 
a spring washer (87, fig 7) that is deformable when pre-loaded (fig 7);
a spring fulcrum (85, fig 7) in mechanical communication with the cylinder head (fig 7); and
a spring base (base below 85, fig 7) in mechanical communication with the primary sealing ring (fig 7).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the pre-load assembly of Dardalis with that of Acharya to increase the volumetric efficiency and permitting an effective increase in the side clearance tolerance band (Acharya Col 8, Lines 8 – 12).
Regarding claim 23, the combination of Dardalis, Berard, Janocko and Acharya discloses the sealing system wherein the mechanical pre-load assembly comprises:
a Belleville washer spring (Acharya 87, fig 7) that is deformable when pre-loaded, wherein the Belleville washer spring is in mechanical communication with the cylinder head (Acharya fig 7); and
a spring base in mechanical communication with the Belleville washer spring and the primary sealing ring (Acharya base below 85, fig 7).
Regarding claim 31, the combination of Dardalis, Berard, Janocko and Acharya discloses the sealing method wherein providing a rotating liner engine with a sealing system further comprises providing:
a spring washer that is deformable when pre-loaded;
a spring fulcrum in mechanical communication with the cylinder head; and
a spring base in mechanical communication with the primary sealing ring (See rejection to claim 21).
Regarding claim 33, the combination of Dardalis, Berard, Janocko and Acharya discloses the sealing method wherein providing a rotating liner engine with a sealing system further comprises providing:
a Belleville washer spring that is deformable when pre-loaded, wherein the Belleville washer spring is in mechanical communication with the cylinder head; and
a spring base in mechanical communication with the Belleville washer spring and the primary sealing ring (See rejection to claim 23).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675